NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                                No. 12-3188
                                ___________

                           ADA BANKS-SCOTT,
                            ANTONIO JONES;
                             SONYA JONES

                           ADA BANKS-SCOTT,
                                      Appellant

                                      v.

    CITY OF PHILADELPHIA; P/O SANSHERRYSE FRISBY, INDIVIDUALLY
& IN HER OFFICIAL CAPACITY AS A PHILA. POLICE OFFICER; P/O JOHN DOE,
INDIVIDUALLY & IN HIS OFFICIAL CAPACITY AS A PHILA. POLICE OFFICER
                 ____________________________________

               On Appeal from the United States District Court
                   for the Eastern District of Pennsylvania
                   (D.C. Civil Action No. 2-09-cv-03712)
              Magistrate Judge: Honorable David R. Strawbridge
                ____________________________________

               Submitted Pursuant to Third Circuit LAR 34.1(a)
                                June 6, 2013

           Before: RENDELL, FISHER and GARTH, Circuit Judges

                        (Opinion filed: June 7, 2013 )
                               ___________

                                 OPINION
                                ___________
PER CURIAM

       Because the parties are familiar with the background, we present an abbreviated

summary. Represented by counsel, Appellant Ada Banks-Scott brought a civil rights

lawsuit in state court against the City of Philadelphia and Police Officer Sansherryse

Frisby. Officer Frisby testified at a preliminary hearing on criminal charges lodged

against Banks-Scott’s grandson, Antonio Jones.1 The parties encountered each other

outside the courtroom after the hearing. The parties offer differing accounts of what

occurred during the incident that ensued. No arrests were made that day, but as a result

of the interaction, Banks-Scott was later arrested and charged with intimidation of a

witness, retaliation against a witness, terroristic threats, and obstruction of justice.

Banks-Scott maintains that she never made any threats. Ultimately, the charges against

her were dismissed.

       In her complaint, Banks-Scott made a claim against the City pursuant to Monell v.

New York City Department of Social Services, 436 U.S. 658 (1978), and against Officer

Frisby for false arrest and malicious prosecution under the Fourth Amendment. She also

made state law claims against Officer Frisby for false imprisonment, malicious

prosecution, and intentional infliction of emotional distress. The Defendants removed the

action to federal court. Following a pretrial conference, and with the agreement of

       1
          Jones and his mother, Sonya Jones, were also plaintiffs in Banks-Scott’s lawsuit.
Sonya Jones’s claims were dismissed in March 2012, due to her failure to participate in
pre-trial proceedings. Antonio Jones’s claims were dismissed in July 2012, just before
trial. Those dismissals are not in dispute and are not at issue here.


                                               2
Banks-Scott’s attorney, the presiding Magistrate Judge dismissed the Monell claim

against the City and the state law claim of intentional infliction of emotional distress

against Officer Frisby. The claims that remained for trial were the Fourth Amendment

claims for unlawful seizure and malicious prosecution, and state law claims of false

imprisonment and malicious prosecution, against Officer Frisby as the sole defendant.

After a two-day trial, the jury found in Defendant Frisby’s favor. The District Court

entered judgment. Banks-Scott filed a pro se notice of appeal. We have jurisdiction

under 28 U.S.C. § 1291.

       We begin with the scope of this appeal. We are mindful of our jurisdiction only

over orders specified in the notice of appeal or “fairly inferred” by the notice, see Sulima

v. Tobyhanna Army Depot, 602 F.3d 177, 184 (3d Cir. 2010). Here, the notice of appeal

indicates Banks-Scott’s intent to appeal from an order entered on July 10, 2012. See Fed.

R. App. P. 3(c). No order was entered on that date, but the record shows the July 11,

2012 entry of the Magistrate Judge’s order, dated July 10, 2012, dismissing certain claims

after the pre-trial conference. As noted above, the claims were dismissed with the

agreement of Banks-Scott’s attorney. Further, Banks-Scott identifies no errors with

respect to those dismissed claims, so those issues are waived. See, e.g., Bailey v. United

Airlines, 279 F.3d 194, 204 (3d Cir. 2002) (issue is waived on appeal when identified in

the statement of issues but not argued in the brief). We need not address the issues any

further. Banks-Scott’s briefs focus instead on the trial and the jury’s verdict in favor of

Officer Frisby, which was entered as judgment the next day, on July 12, 2012. Given our

                                              3
heightened duty to construe a pro se notice of appeal liberally, see Gov’t of the Virgin

Islands v. Mills, 634 F.3d 746, 751 (2011), we conclude that the judgment can be fairly

inferred by Banks-Scott’s notice of appeal, and we will assume jurisdiction over the

arguments in her briefs.

       Banks-Scott asserts that the trial court allowed questioning that “[took] focus away

from the real issue which was the wrongful attack of the officer against myself and the

false imprisonment of . . . myself.” Appellant’s Brief at 4. She maintains that she was

not involved in the altercation with Officer Frisby, and that the evidence and transcripts

validate her position that Officer Frisby was the one who engaged in misconduct. See

Appellant’s Reply Brief at 1-2. Banks-Scott concedes that Officer Frisby and another

officer testified that she threatened Officer Frisby, but she argues that their testimony was

false. See id. at 2. On the record before us, which includes selected portions of the trial

transcript, including Officer Frisby’s testimony,2 it is unclear whether Banks-Scott

preserved her claim that the jury’s verdict was against the weight of the evidence. In any

event, we conclude that Banks-Scott has not established that she is entitled to a new trial,

as the matter turns on a credibility dispute. A court must not substitute its judgment

regarding the facts and witness credibility for that of the jury, especially on appeal. See

William A. Graham Co. v. Haughey, 646 F.3d 138, 143 (3d Cir. 2011) (citing Sheridan v.


       2
         Rule 10(b)(1) of the Federal Rules of Appellate Procedure requires an appellant
to procure a transcript “as the appellant considers necessary.” Albeit belatedly, Banks-
Scott arranged for a partial trial transcript comprised of the testimony of select witnesses.


                                              4
E.I. DuPont de Nemours & Co., 100 F.3d 1061, 1076 (3d Cir. 1996)). In other words, it

was the jury’s duty--not ours--to weigh the evidence and determine the credibility of

witnesses. We conclude that Banks-Scott has not met the “stringent” standard of

establishing that a miscarriage of justice would result if the jury’s verdict were to stand.

See Sheridan, 100 F.3d at 1076.

       Finally, we note that Banks-Scott also asserts that she was “not properly

represented” by her attorney. Appellant’s Brief at 1. However, her dissatisfaction with

her attorney’s performance does not entitle her to a new trial. See Kushner v. Winterthur

Swiss Ins. Co., 620 F.2d 404, 408 (3d Cir. 1980) (sole remedy for ineffective legal

representation in a civil lawsuit is a malpractice action against the offending attorney).

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                              5